Citation Nr: 1645828	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder other than insomnia (claimed as sleep apnea and nightmares), including as secondary to service-connected disabilities.

2.  Entitlement to service connection for insomnia (to include as due to undiagnosed illness), including as secondary to service-connected disabilities.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997.  These matters are before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2015, a video conference hearing was held before the undersigned.  A transcript is associated with the record.

The issues of entitlement to service connection for insomnia and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current sleep apnea was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service or a service-connected disability; it is not a medically unexplained chronic multi-symptom illness.

2.  The Veteran's current sleep problem manifested as nightmares is a manifestation of the Veteran's service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder other than insomnia, claimed as sleep apnea and nightmares, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO obtained additional treatment reports and arranged a VA examination to assess the Veteran's sleep disorder pursuant to the Board's January 2016 remand.  The RO's actions substantially complied with the remand instructions as to the issues of sleep apnea and nightmares.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of (1) a current disability; (2) a service-connected disability; and (3) a causal connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

This decision will address the Veteran's claim as it relates to a sleep disorder diagnosed as sleep apnea and/or manifested by nightmares.  As noted above, the issue of service connection for a sleep disorder manifested by insomnia is remanded for further action.  He has claimed that his symptoms of sleep apnea started during service and, alternatively, that his sleep apnea is related to one or more of his service-connected disorders.

The service treatment records (STRs) show complaints of sleep problems; however, they do not document any complaints or treatment of sleep apnea or snoring.  An August 1995 service treatment record notes he had frequent trouble sleeping, frequent awakening and restless sleep for three years since coming back from Saudi Arabia.  He reported that he feels tired by the end of the day and often takes a nap in the late afternoon. The assessment was sleep problem not apparently related to nightmares.  The assessment also noted that it seemed to be a "physical problem."

At his separation examination, in a May 1997 Report of Medical examination, the Veteran reported problems sleeping for the previous five years.  Again, in June 1997, the Veteran complained of sleep problems but denied depression.  These complaints were about being unable to sleep through the night and awakening during the night.  before a decision can be issued.

At the November 2015 hearing, the Veteran testified that, on numerous occasions, people in service complained about his snoring or lack of breathing while he slept.  He stated that during Desert Storm people complained that they were not getting enough sleep because he was keeping them awake.  He was also told that he was losing his breath while sleeping, and on numerous occasions he was awoken by others.  His wife has told him that his snoring is really hard to bear.  She testified that the Veteran had sleep problems prior to using a CPAP (continuous positive airway pressure) machine.  She stated that he has had sleep problems since they were married and that they got married while he was in the military.  The lay statements and testimony indicated that his snoring has gotten progressively worse.

A January 2011 VA treatment record notes that the Veteran reported complaints of "excessive snoring, questionable apneic episodes as reported by [his] spouse, daytime sleepiness and morning headache."  Subsequently, VA treatment records include a June 2011 sleep study wherein the Veteran was diagnosed with sleep apnea.  The note indicates he was referred for a CPAP machine at that time.  

The Veteran underwent a VA examination to assess his sleep apnea in February 2016.  He was diagnosed with sleep apnea.  The Veteran also underwent a psychiatric examination at the same time and that examiner likewise noted diagnoses of sleep apnea and PTSD.

At the VA sleep apnea examination, the Veteran reported that midway through service others in his unit would report that he snored loudly.  During Desert Storm he said he did not get much sleep.  After returning from the deployment he said he did not sleep much and said that "as a soldier, you don't complain, so I kept it to myself."  He was married in 1984 and at some time after that point his wife reported the Veteran began snoring.

The examination report notes that the 2011 sleep study (referred to above) was conducted and diagnosed the Veteran with sleep apnea.  He was issued a CPAP machine within 6 months.  He states he uses the CPAP nightly.  He sometimes falls asleep prior to going to bed in a recliner and awakens to his snoring.  He also states that even with the CPAP he awakens himself snoring.  The Veteran takes Ambien nightly.  He sometimes has difficulty falling asleep as well as staying asleep.  He reports 4-5 hours of sleep a night.  On weekends he is able to get a little bit more rest but still remains fatigued.

The examiner opined that the Veteran's sleep apnea "less likely than not (less than 50 percent probability) had its onset during or is otherwise related to, service."  The examiner gave the following rationale: "STRs do indicate that the Veteran had had trouble sleeping (1995, Separation from active duty STR 1997).  However 'trouble sleeping' is a vague complaint which is more consistent with falling asleep or staying asleep which is a characteristic of insomnia.  This is not a sleep-related symptom which is consistent with symptoms of OSA [sleep apnea]."

"Sleep apnea is usually associated with loud snoring.  Although the Veteran states that he snored in the service (such that it was really hard to bear, according to a statement from his wife), not everyone who snores has OSA.  Examples of other causes of snoring include obstructed nasal airways (e.g. allergies, sinusitis, deviated septum, nasal polyps, poor muscle tone in the throat and tongue, being overweight with bulky throat tissue, long soft palate and/or uvula)."

"The Veteran had post-service complaints of fatigue.  However, fatigue has many other causes and is not specific for OSA.  In 2008, the Veteran was diagnosed with primary insomnia, which could be a cause of his complaints of fatigue."

"He was not diagnosed with OSA until 2011, some 14 years after leaving active duty.  At that time the sleep study diagnosed him with 'Mild obstructive sleep apnea.'  It is not the typical clinical course for sleep apnea to linger at a mild level for more than 14 years."

"Therefore taking all of these factors into consideration, it is less likely than not that the current sleep disorder of sleep apnea had its onset during or is otherwise related to, service."

In terms of the issue of whether the Veteran's sleep disorder is a manifestation of a chronic multi-symptom illness, the examiner opined that it was less likely as not a related manifestation of such.  The examiner reported that sleep apnea has a conclusive pathophysiology and etiology.

Finally, the examiner reported that the Veteran's sleep apnea is "less likely than not (less than 50% probability) proximately due to or the result of or aggravated by the Veteran's service connected conditions."  The examiner provided the following rationale: Sleep apnea "is a separate and distinct diagnosis from PTSD, tension headaches, lumbosacral strain with IVDS, radiculopathy of the bilateral lower extremities, bilateral knee arthritis, GERD, tinnitus, bilateral hearing loss, and s/p fracture right 5th metatarsal.  These conditions are unrelated to [sleep apnea] either anatomically or pathophysiologically, and therefore neither cause nor aggravate (result in an increase in severity of the OSA beyond the natural progression of the disease) the [sleep apnea]."

The Veteran also underwent a VA psychiatric examination in February 2016 with a different examiner.  That examiner also noted that the Veteran's sleep apnea is "separate and distinct" from his PTSD.  The examiner explained that "[s]leep apnea is a physiological disorder, caused by recurrent collapse of the pharyngeal airway during sleep, resulting in reduced or complete cessation of airflow during sleep.  PTSD is a psychological disorder, characterized by symptoms of intrusion, avoidance, negative emotional and cognitive changes, and physiological arousal and reactivity.  These symptoms contribute to social, occupational, and interpersonal dysfunction."

Like the other examiner, the mental health examiner opined that it is less likely as not that the Veteran's sleep apnea diagnosis was caused by the Veteran's diagnosis of PTSD.  Also, the examiner found that it is less likely as not that the Veteran's sleep apnea diagnosis was aggravated by the Veteran's PTSD.  The examiner noted that the reported difficulty with sleep requiring use of a CPAP and experiencing nightmares are consistent with his diagnoses of sleep apnea and PTSD, respectively.

Taking the two examinations together, the Veteran is not entitled to service connection for sleep apnea or for experiencing nightmares.  The sleep apnea examiner adequately explained that sleep apnea is not related to service or any service-connected disability.  While there is some evidence of nightmares, the VA psychiatric examiner adequately explained that this was a symptom and a manifestation of the Veteran's service-connected PTSD.  There is no other medical opinion that contradicts this finding.  Accordingly, service connection is not warranted for nightmares.  Separate disability ratings for service-connected PTSD and nightmares would inherently involve contemplating the same symptoms in evaluating two different disabilities, which is prohibited.  See 38 C.F.R. § 4.14.  Although the Board acknowledges the Veteran's assertion as to his sleeping difficulties, the Board finds that his sleep impairment of nightmares is already contemplated by the 50 and 70 percent ratings for PTSD assigned during the course of this appeal.  Since this claim was filed in 2010 the preponderance of the evidence is against a finding that there are any clearly differentiated symptoms of nightmares that are distinct and separate from those encompassed by the PTSD.  The preponderance of the competent and credible evidence is against the Veteran's claim for separate ratings for his service-connected PTSD and a sleep disorder for nightmares.

There are VA treatment records dated since the February examinations.  However, those records do offer anything pertinent to the issue here.  There is a record from July 2016 when the Veteran complained that his CPAP machine broke.  There are also notes dated in November 2015 when the Veteran requested an opinion that his sleep apnea started in service.  It was reported that the only note VA could provide him was a copy of an August 2011 note that said the Veteran "recently had a sleep study which was positive for mild obstructive sleep apnea."

The Board also considered the statements of the Veteran and his wife.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a sleep disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose sleep apnea or the etiology of nightmares).

In summary, the preponderance of the evidence of record is against a finding that any current sleep apnea disorder is related to the Veteran's service or a service-connected disability or is a medically unexplained chronic multisymptom illness.  Further, the preponderance of the evidence establishes that the nightmare condition the Veteran has experienced is a manifestation of his PTSD and not a separately ratable disability.  Accordingly, the preponderance of the evidence is against the claim for service connection for sleep apnea or a sleep disorder manifested by nightmares.



ORDER

Entitlement to service connection for sleep apnea and nightmares, including as secondary to service-connected disabilities, is denied.


REMAND

Regarding the issue of service connection for insomnia, a remand is necessary to obtain an additional opinion.  The STRs show complaints of sleep problems.  An August 1995 service treatment record notes the Veteran had frequent trouble sleeping, frequent awakening and restless sleep for three years since coming back from Saudi Arabia.  He reported that he feels tired by the end of the day and often takes a nap in the late afternoon.  The assessment was sleep problem not apparently related to nightmares.  The assessment also noted that it seemed to be a "physical problem."

Since leaving service, VA treatment records have regularly noted insomnia as a condition the Veteran experiences.  It is also noted that the Veteran takes hydroxyzine for insomnia and anxiety.  However, there are no opinions or records that indicate that the Veteran's insomnia is distinct from his psychiatric disorder.  The Veteran underwent a contracted VA psychiatric examination in February 2011 and the examiner suggested the Veteran's sleep disorder may be related to his service-connected PTSD.  In the contracted examination report, the examiner noted that the sleep problems initially began with the PTSD and worsened with depression.  The opinion did not adequately explain whether insomnia was distinct from the sleeping difficulties associated with his service-connected PTSD.

The Board previously remanded this matter in January 2016 seeking an opinion on whether the Veteran have a sleep disorder distinct from the sleeping difficulties associated with service-connected PTSD.  However, given the indication that the Veteran has had, and may continue to have, a diagnosis of insomnia, the issue of whether the Veteran has primary insomnia that is related to service remains unaddressed by a medical opinion.

While the sleep apnea examination report notes that the Veteran was diagnosed with primary insomnia in 2008 it does not address whether the Veteran's currently diagnosed insomnia began in service or is otherwise related to service.  Therefore an addendum medical opinion is necessary to address that issue.

Regarding the issue of service connection for erectile dysfunction, further development is necessary in this instance.  Compliance with the January 2016 remand has not been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Previously, the Board requested a VA genitourinary examination of the Veteran to ascertain the nature and likely etiology of any current erectile dysfunction.  Among other questions the Board requested be answered by the examiner was whether it is at least as likely as not (a 50% or better probability) that any erectile dysfunction documented during the period of the current claim was (i) caused or (ii) aggravated by his service-connected disabilities, to include medication taken for such.  These disabilities included PTSD, tension headaches, lumbosacral strain with IVDS, radiculopathy of the bilateral lower extremities, bilateral knee arthritis, GERD, tinnitus, bilateral hearing loss, and status post fracture right 5th metatarsal.  The examiner who conducted the genitourinary examination answered this question with regards to all of the service-connected disabilities except PTSD.

In the examination report, the genitourinary examiner referred to the psychiatric examination report dated in February 2016 for a rationale and opinion on whether PTSD, or medication taken for PTSD, was related to the Veteran's erectile dysfunction.  The VA psychiatric examiner indicated the following: "I cannot determine whether the Veteran's erectile dysfunction is caused by or aggravated by the Veteran's medication for the treatment of PTSD without resorting to mere speculation.  While reduced sexual interest and impaired sexual functioning can be a side effect of psychiatric medications, it is beyond the scope of my practice to opine as to whether or not this is true for the Veteran."

The Board requested that a qualified VA examiner provide an opinion on whether the medications the Veteran takes for his service-connected disabilities would be related to his erectile dysfunction.  This would seem to have been the genitourinary examiner, not the psychiatric examiner who indicated he was not qualified to answer the question.  Therefore, a remand is necessary to get an opinion from a qualified examiner.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to secure complete copies of the clinical records of all VA and non-VA treatment the Veteran has received for his erectile dysfunction and insomnia not already associated with the record.

2.  Then, forward the claims folder to an appropriate VA opinion provider to obtain an opinion as to the nature, extent and etiology of the Veteran's insomnia.  The claims file and copies of all pertinent records must be made available to the opinion provider for review.

Based on a review of the record, the opinion provider is asked to address the following questions:

(a)  Is the Veteran's insomnia distinct from the sleeping difficulties associated with service-connected PTSD?

(b)  If his insomnia is distinct from the sleeping difficulties associated with PTSD, is it an undiagnosed illness?

(c)  If his insomnia is distinct from the sleeping difficulties associated with PTSD and is not an undiagnosed illness, is it a medically unexplained chronic multisymptom illness (specifically to include chronic fatigue syndrome)?

(d)  If his insomnia is distinct from the sleeping difficulties associated with PTSD and is not an undiagnosed illness or a medically unexplained chronic multisymptom illness, is it at least as likely as not (a probability of 50 percent or greater) that his insomnia disability was incurred in or is otherwise related to military service, including service in the Persian Gulf? 

(e)  If his insomnia is distinct from the sleeping difficulties associated with PTSD and is not an undiagnosed illness or a medically unexplained chronic multisymptom illness, is it at least as likely as not (a probability of 50 percent or greater) that his insomnia disability was caused by the Veteran's service-connected disabilities (PTSD, tension headaches, lumbosacral strain with IVDS, radiculopathy of the bilateral lower extremities, bilateral knee arthritis, GERD, tinnitus, bilateral hearing loss, and status post fracture right 5th metatarsal)?  

(f)  If his insomnia is distinct from the sleeping difficulties associated with PTSD and is not an undiagnosed illness or a medically unexplained chronic multisymptom illness, is it at least as likely as not (a probability of 50 percent or greater) that his insomnia disability was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected disabilities (PTSD, tension headaches, lumbosacral strain with IVDS, radiculopathy of the bilateral lower extremities, bilateral knee arthritis, GERD, tinnitus, bilateral hearing loss, and status post fracture right 5th metatarsal)?  

The opinion provider should consider and discuss as necessary the service treatment records that show sleep complaints, the diagnosis of primary insomnia in VA treatment records, and the VA treatment records that show treatment of insomnia, including through medications.

The opinion provider must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

If the opinion provider finds that an opinion cannot be provided without an examination, an examination must be provided.

Note: if the opinion provider concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, s/he should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

3.  Then, forward the claims folder to the VA examiner who provided the February 2016 VA genitourinary examination (if available, otherwise the opinion must be sought from a similarly qualified provider) to provide a supplemental medical opinion as to the current nature and likely etiology of the Veteran's erectile dysfunction with respect to PTSD.

Based on a review of the record, the examiner is asked to address the following question:

Is it at least as likely as not (a 50% or better probability) that any erectile dysfunction documented during the period of the current claim was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected disability PSTD, to include medication taken for his PTSD?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


